Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Dec. 6, 2021 are acknowledged and have been fully considered.  Claims 1-22 are now pending.  Claims 1, 2, 7, and 8 are amended; claims 10 and 12 are withdrawn; claims 21-22 have been added.  Claims 1-9, 11, and 13-22 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 1-9, 11, and 13-20 under 35 U.S.C. 112(a)/112 1st paragraph, lack of written description, is withdrawn in light of the claim amendments.

The rejections of claims 1-9, 11, and 13-20 under 35 U.S.C. 112(b)/112 2nd paragraph is moot in light of the claim amendments.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejections of claims 1-9, 11, and 13-20 under 35 U.S.C. 103(a) are maintained as discussed below.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 3-6, 9, 11, 13, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEONARD (US 2012/0172304; Pub. Jul. 5, 2012; on IDS) and PELLIKAAN (WO 2018/158234; Priority to Mar. 2, 2017; on IDS).  
Leonard discloses intranasal carbetocin formulations that are aqueous solutions (title; abstract; [0019], [0037], [0079]).  Leonard exemplifies solutions having carbetocin concentrations of 10 and 25 mg/mL (Tables 1, 11, 14, 55), but teaches that carbetocin is highly soluble in aqueous solutions, and its concentration may be as high as 90 mg/mL ([0072]).  Further, Leonard teaches the concentration of carbetocin depends on the 
Pellikaan discloses intranasal administration of water soluble active substances (title; abstract).  The active substances include oxytocin and analogues thereof (p. 9, lines 18-31).  Note that carbetocin is an analogue of oxytocin (see the abstract of Leonard).  As such anyone of skill in the art would understand Pellikaan's disclosure to be highly relevant to, and indeed to encompass, oxytocin analogues such as carbetocin.  Pellikaan teaches that nicotinamide enhances intranasal absorption of the disclosed active substances (abstract; p. 3, lines 2-4; p. 4, lines 1-9 and p. 4, line 26 to p. 5, line 2).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include nicotinamide in an intranasal carbetocin formulation.  One would have been motivated to do so since Pellikaan teaches that nicotinamide is known to enhance intranasal absorption of compounds such as oxytocin, which is highly related to carbetocin both in structure and function.  Indeed, carbetocin is recognized in the art as an analogue of oxytocin (e.g., per Leonard).  Thus, one would have expected enhancement of intranasal absorption by using nicotinamide with carbetocin.  
Regarding the bioavailability limitation in claim 1, this limitation recites a property of the composition in functional terms.  Regarding functional language, the MPEP states, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  See MPEP § 2114.  
Moreover, the property of the intranasal preparation now recited in claim 1 is present in a wherein clause, which does not add any structural features to the claims.  
(A)      statements of intended use or field of use,
(B)     “adapted to” or “adapted for” clauses,
(C)     “wherein” clauses…"  
(D)     “whereby” clauses.
This list of examples is not intended to be exhaustive.  See also MPEP § 2111.04."  See MPEP § 2103(I)(C).  Thus, the limitation regarding the bioavailability in claim 1 is not necessarily afforded patentable weight.  However, since Pellikaan provides motivation to use nicotinamide (the same hydrotrope instantly claimed), one following the suggestion of the prior art would arrive at the same composition instantly claimed.  MPEP § 2112.01 states that if a composition is physically the same, it must have the same properties.  Thus, the properties recited in claim 1 are presumed to be present in any composition that meets the structural requirements of the claims, absent evidence to the contrary.  If this is not the case, then applicant is either missing essential subject matter from the claims, not enabled for the full scope of the claims, or both.  The cited combination of prior art renders the claimed intranasal preparation obvious.  Thus, an artisan combining these references would arrive at an intranasal preparation from which the properties recited in claim 1 would naturally flow.  As long as the prior art renders obvious the claimed product structure, it meets the claim unless applicant provides objective evidence 
Regarding claims 9 and 14, Pellikaan teaches aqueous intranasal solutions comprising from 0.01-10 wt.% nicotinamide.  This corresponds to approximately 81.9 mM for a 1% solution of nicotinamide.  Pellikaan also teaches an application (i.e., unit) volume of 25-250 µL (p. 1, line 24) for nasal application, which encompasses the volume recited in claim 14.  
Regarding claim 11, Leonard teaches sorbitol in a concentration of range of at least 90-131 mM (Table 1).  

Claims 1-9, 11, and 13-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEONARD (US 2012/0172304; Pub. Jul. 5, 2012; on IDS) and PELLIKAAN (WO 2018/158234; Priority to Mar. 2, 2017; on IDS), and optionally SIEKMANN (US 2013/0210746; Pub. Aug. 15, 2013; on IDS).  
The teachings of Leonard and Pellikaan are presented supra, and are incorporated herein.  
Regarding claim 2, Leonard teaches the compositions may comprise a solubilizer (a compound that enhances the intranasal delivery of carbetocin) and a chelator such as sorbitol (i.e., an additional excipient) ([0019], [0021]; Table 1), in addition to other possible excipients ([0057], [0071], [0075]).  Leonard teaches the use of hydroxypropyl methylcellulose (HPMC), and teaches formulations with HPMC produced the highest relative bioavailability (BA) and enhanced performance ([0076]-[0077], [0212]-[0213], [0216]; Tables 25, 26, 33-35, 41).  
Likewise, Siekmann discloses aqueous pharmaceutical compositions having improved stability for carbetocin (title; abstract; [0006]-[0009]).  Siekmann teaches HPMC 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include known excipients, such as HPMC (a known intranasal delivery enhancer) and other excipients (e.g., chelators, buffers, preservatives, diluents, etc.) in an intranasal carbetocin formulation.  One would have been motivated to do so since Leonard teaches that formulations containing HPMC produced the highest relative bioavailability (BA) and HPMC enhances performance, and since Siekmann teaches that HPMC is known to enhance intranasal absorption of carbetocin.  Thus, one would have expected enhancement of intranasal absorption and performance by using HPMC in the carbetocin formulations.  
Regarding claims 7, 21, and 22, Leonard teaches the viscosity of the HPMC may be in the range of about 100-100,000 cps ([0076]).  Note that pars. [0025] and [0097] of the instant application state that high viscosity HPMC is 4000 cP.  Thus, the viscosity range taught by Leonard overlaps that instantly claimed.  
Regarding claims 8 and 15-17, Leonard teaches HPMC in amounts from 0 to 6 mg/ml and 0.5% HPMC (i.e., 0.05% w/v) (Tables 25, 33).  Moreover, the current record does not support a finding that the amount of HPMC is critical.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575 (Fed. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
Regarding claim 20, Leonard teaches a pH from about 4-6 ([0020], [0029], [0074]).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the pharmacokinetic properties have been disregarded (response, pgs. 8-9).  
This argument is incorrect.  All of the limitations of the claim, including the functional pharmacokinetic (PK) properties, have been considered and have been afforded all the patentable weight to which they are entitled.  Consideration of a claim limitation does not mean that it must result in patentability.  In this case, the recited functional PK properties are insufficient to overcome the strong prima facie case of obviousness that has been established.  
Applicants argue that the claimed functional limitation cannot be inherent (response, p. 9).  
Again, this argument is incorrect.  Applicants' argument is based on the fact that the FDA considers bioequivalence to include up to a 25% increase in bioavailability (up to 125% is considered bioequivalent).  While this statement is factually correct, FDA guidelines are not patent law.  Whether the FDA considers up to a 25% increase to be "bioequivalent" or not is not relevant to the finding of obviousness in this case.  What is relevant is that it is undisputed that an increase of up to 25% is allowed by the claim.  
Applicants argue that an artisan "seeking to prepare a pharmaceutical preparation of carbetocin that has 75-125% of the bioavailability of carbetocin" would not have combined the cited references (response, p. 10; declaration, items #5-7).  
This argument is based on the flawed premise that an artisan would start with applicants' claims and work backwards to recreate applicants' invention.  However, the artisan would not have had the benefit of applicants' application (specification or claims), so this argument cannot be correct.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  The obviousness analysis is not predicated on an artisan "seeking to achieve the presently claimed pharmaceutical formulation" (which would be improper hindsight reasoning).  Rather, the correct obviousness analysis is whether it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to do what applicants have done, for any reason, based on the prior art.  
Applicants continue to assert unexpected results (response, pgs. 11-15; declaration, items #7-10).  Applicants argue that it would be surprising that the compositions were "bioequivalent" as defined by the FDA (p. 11; declaration, item #7).  
Applicants continue to disregard the fact that the claim allows for up to a 25% increase in bioavailability.  Whether such an increase would be termed "bioequivalent" by the FDA would not dissuade an artisan from seeking to enhance the intranasal absorption improvement, and cannot be based on a result that is unexpectedly worse (e.g., that an artisan was surprised that the improvement was not as high as expected).  
Applicants argue that the claimed compositions result in reduced aggregation, and that an artisan would not have expected nicotinamide to stabilize carbetocin (response, p. 12; declaration, items #10-13).  
In response to applicants' argument that the compositions result in reduced aggregation or stabilization of carbetocin, the fact that applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  
Applicants argue that aggregation of carbetocin was a recognized problem in the art (response, pgs. 12-13; declaration, item #8).  
This recognition in the art is one reason that an artisan would have known to take care to formulate the compositions of Leonard without visible solids.  Further, Leonard teaches that all the samples remained clear ({0163], [0165], [0173], [0176]-[0178], [0183]).  Therefore, an artisan would have had a high expectation of success following the teachings of Leonard.  
Although applicants assert the claimed invention solved a long-felt, but unmet need (response, p. 13-14), applicants have not demonstrated the same.  Myriad carbetocin formulations exist in the art, many of which (including those of Leonard) are taught to remain clear (i.e., without visible solids).  Notably, Leonard teaches concentrations of carbetocin that fall within the range instantly claimed, and which are taught to remain clear (i.e., they have little to no visible solids).  Thus, Leonard (and likely also many other references) already met this need in the art.  
Although applicants assert unexpected results, the prior art motivates the use of nicotinamide (a hydrotrope).  MPEP 2144.07 states “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). See MPEP § 2144 (IV).  

Summary/Conclusion
Claims 1-9, 11, and 13-22 are rejected.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.